



EXHIBIT 10.4
PERFORMANCE STOCK UNIT AGREEMENT
PURSUANT TO THE
TECHNIPFMC PLC INCENTIVE AWARD PLAN


This Performance Stock Unit Agreement (the “Agreement”) is made as of the 9th
day of August 2017 (the “Grant Date”) by TechnipFMC plc, a public limited
company incorporated under the laws of England and Wales (the “Company”), and
Thierry Pilenko (the “Participant”).
The TechnipFMC plc Incentive Award Plan (the “Plan”), as it may be amended or
restated from time to time, is incorporated by reference and made a part of this
Agreement and will control the rights and obligations of the Company and the
Participant under this Agreement. Except as otherwise expressly provided herein,
all capitalized terms have the meanings provided in the Plan. To the extent
there is a conflict between the Plan and this Agreement, the provisions of the
Plan will prevail.
The provisions of this Agreement are replaced, superseded and/or supplemented,
as applicable, by the provisions of the Country Schedules applicable to the
Participant as set forth in Schedule A.
The Compensation Committee of the Company’s Board of Directors (the “Committee”)
determined that it would be to the competitive advantage and interest of the
Company and its stockholders to grant an award of restricted stock units to the
Participant, the amount of which will vary based on the Company’s performance,
as an inducement to remain in the service of the Company or one of its
affiliates (collectively, the “Employer”).
The Committee, on behalf of the Company, grants to the Participant an award of
121,502 performance-based restricted stock units (the “PSUs”) of the Company’s
ordinary shares (the “Shares”), which reflects the number of Shares to be
delivered based on achievement of Target Performance as set forth on Exhibit A
(the “Target PSUs”). The actual number of Shares earned by the Participant will
depend upon the satisfaction of the performance goals and in the amounts set
forth on Exhibit A hereto (the “Performance Goals”) over the performance period
set forth therein (the “Performance Period”). The number of PSUs earned by the
Participant will be determined at a meeting of the Committee following the
completion of the Performance Period, at which time the Committee will review
and approve the Company’s calculation of the Company’s performance against the
Performance Goals. The total number of Shares to be delivered will vary between
0% and 200% of the Target PSUs depending on the Company’s achievement against
the Performance Goals. The number of Shares earned based on satisfaction of the
Performance Goals being the “Earned PSUs.” No PSUs will be considered Earned
PSUs unless and until the Compensation Committee certifies achievement against
the Performance Goals. The date the Compensation Committee certifies achievement
of such goals is the “Certification Date”.
The award is made upon the following terms and conditions:
1.Vesting and Settlement.


(a)The PSUs will vest three years following the grant date and after the
conclusion of the Performance Period (the “Vesting Date”), subject to
Participant’s continued employment, appointment or service through the Vesting
Date. All PSUs will be forfeited upon Participant’s Termination of Service
before the Vesting Date other than as provided in Sections 2 or 3 below. Prior
to the Vesting Date, an Award remains subject to substantial risk of forfeiture.





--------------------------------------------------------------------------------





(b)Shares equal to the vested and Earned PSUs will be delivered to the
Participant on the third business day following the later of the Certification
Date or the Vesting Date (the “Settlement Date”); provided, however, that the
Settlement Date shall in no event be later than the date that is two and
one-half months following the last day of the Performance Period (for the
avoidance of doubt, this deadline is intended to comply with the “short-term
deferral” exception from Section 409A of the Code).


(c)For the avoidance of doubt, a Participant will retain the right to the Earned
PSUs if the Participant’s employment is terminated following the Vesting Date
but before the Certification Date. However, if the Participant’s employment is
terminated prior to the Vesting Date, but after the Certification Date, the
Earned PSUs will be forfeited unless otherwise provided in Sections 2 or 3
below.


2.Death, Disability or Retirement.


(a)Notwithstanding Section 1 hereof, in the event of the Participant’s death or
Disability (as defined below) prior to the Vesting Date, the Participant will
vest and receive 100% of the Shares as soon as practicable following the
Settlement Date.


(b)Notwithstanding Section 1 hereof, in the event of the Participant’s
Retirement (as defined below) prior to the Vesting Date, the Participant will
retain the right to receive any Earned PSUs on the Settlement Date.


3.Change in Control. Notwithstanding anything in the agreement to the contrary,
upon a Change in Control the “Earned PSUs” will equal the Target PSUs and, where
the surviving corporation or any parent corporation thereof:


(a)assumes or continues the Award, such Earned PSUs shall continue to be subject
to vesting and forfeiture as provided in Sections 1 and 2, payable on the
Vesting Date; provided, however, in the event of the Participant’s Termination
of Service prior to the Vesting Date without Cause or for Good Reason (as
defined below) within twenty-four (24) months following the consummation of a
Change in Control (the “Protection Period”), such Earned PSUs shall be payable
upon the date of Participant’s Termination of Service.


(b)does not assume or continue the Award, such Earned PSUs shall be payable on
the consummation of the Change in Control.


4.Rights and Obligations as Stockholder.


(a)Prior to the Vesting Date, the Participant may not vote, sell, exchange,
transfer, pledge, hypothecate or otherwise dispose of any of the PSUs. The
Participant will receive Dividend Equivalents on Earned PSUs. All Dividend
Equivalents shall be payable only with respect to Earned PSUs and only on the
Settlement Date.


(b)Upon receipt of the Shares, the Participant agrees to comply with any and all
of the Company’s policies and procedures related to trading in the Company’s
Shares, including, but not limited to, the Company’s Code of Business Conduct
and the Insider Trading Policy.


5.No Limitation on Rights of the Company. The granting of PSUs will not in any
way affect the right or power of the Company to make adjustments,
reclassifications or changes in its capital or business structure or to merge,
consolidate, reincorporate, dissolve, liquidate or sell or transfer all or any
part of its business or assets.





--------------------------------------------------------------------------------





6.Employment. Nothing in this Agreement or in the Plan will be construed as
constituting a commitment, guarantee, agreement or understanding of any kind or
nature that the Employer will continue to employ, work with or appoint the
Participant, or as affecting in any way the right of the Employer to terminate
the employment, service or appointment of the Participant at any time.


7.Government Regulation. The Company’s obligation to deliver Shares will be
subject to all applicable laws, rules and regulations and to such approvals by
any governmental agencies or national securities exchanges as may be required.


8.Withholding. The Employer, in accordance with the terms of the Plan, will
comply with all applicable withholding tax laws and will be entitled to take any
action necessary to effectuate such compliance. The Company may withhold a
portion of the Shares to which the Participant or beneficiary otherwise would be
entitled equivalent in value to the taxes required to be withheld, determined
based upon the Fair Market Value of the Shares. For purposes of withholding,
Fair Market Value shall be equal to the closing price (as reported on the New
York Stock Exchange) of the amount of the Shares earned by the Participant
pursuant to this award on the Settlement Date, or, if the Settlement Date is not
a business day, the next business day immediately following the Settlement Date.


9.Notice. Any notice to the Company provided for in this Agreement will be
addressed to it in care of its Secretary, TechnipFMC plc, 11740 Katy Freeway,
Houston, Texas 77079, and any notice to the Participant (or other person
entitled to receive the PSUs) will be addressed to such person at the
Participant’s address now on file with the Company, or to such other address as
either may designate to the other in writing. Any notice will be deemed to be
duly given when sent via email or when sent by certified mail (return receipt
requested) and deposited (with postage prepaid) in a post office or branch post
office regularly maintained by the United States Postal Service.


10.Administration. The Committee administers the Plan and delegates certain
administrative authority in accordance with the Equity Plan Committee Grant
Policy adopted by the Committee. The Participant’s rights under this Agreement
are expressly subject to the terms and conditions of the Plan and the Sub-Plans,
if any, a copy of which has been made available to the Participant.


11.Binding Effect. This Agreement will inure to the benefit of and be binding
upon the parties hereto and their respective heirs, executors, administrators,
successors and permitted assigns.


12.Sole Agreement. This Agreement constitutes the entire agreement between the
parties to it relating to the PSUs and supersedes any and all prior oral and
written representations. This Agreement may only be amended by written agreement
between the Company and the Participant.


13.Delivery of Documents. Any document relating to participation in the Plan or
any notice required or permitted hereunder shall be given in writing and shall
be deemed effectively given (except to the extent that this Agreement provides
for effectiveness only upon actual receipt of such notice) upon personal
delivery, electronic delivery at the e-mail address, if any, provided for the
Participant by the Company, or upon deposit in a government sponsored postal
service, by registered or certified mail, or with an internationally recognized
overnight courier service, with postage and fees prepaid, addressed to the other
party at the address shown below that party’s signature hereto or at such other
address as such party may designate in writing from time to time to the other
party.


(a)Description of Electronic Delivery. The Plan documents, which may include but
do not necessarily include: the Plan, this Agreement, the Plan’s prospectus, and
any reports of the Company provided generally to the Company’s stockholders, may
be delivered to the Participant electronically. In addition, the Participant may
deliver electronically the Agreement to the Company or to such third party





--------------------------------------------------------------------------------







involved in administering the Plan as the Company may designate from time to
time. Such means of electronic delivery may include but do not necessarily
include the delivery of a link to a Company intranet or the internet site of a
third party involved in administering the Plan, the delivery of the document via
e-mail or such other means of electronic delivery specified by the Company. The
Participant may revoke his or her consent to the electronic delivery of
documents or may change the electronic mail address to which such documents are
to be delivered (if Participant has provided an electronic mail address) at any
time by notifying the Company of such revoked consent or revised e-mail address
by telephone, postal service or electronic mail. Finally, the Participant
understands that he or she is not required to consent to electronic delivery of
documents described herein. Electronic execution of this Agreement shall have
the same binding effect as a written or hard copy signature and accordingly,
shall bind the Participant and the Company to all of the terms and conditions
set forth in the Plan and this Agreement.


(b)Paper Copies. Participant acknowledges that he or she may receive form the
Company a paper copy of any documents delivered electronically at no cost to the
Participant by contacting the Company by telephone or in writing. The
Participant further acknowledges that the Participant will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. Similarly, the Participant understands that the Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery or execution of
such document fails.


14.Section 409A. This Award is not intended to constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code (together with any
Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the date hereof, “Section 409A”). However,
notwithstanding any other provision of the Plan or this Agreement, if at any
time the Administrator determines that this Award (or any portion thereof) may
be subject to Section 409A, the Administrator shall have the right in its sole
discretion (without any obligation to do so or to indemnify the Participant or
any other person for failure to do so) to adopt such amendments to the Plan or
this Agreement, or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions, as
the Administrator determines are necessary or appropriate for this Award either
to be exempt from the application of Section 409A or to comply with the
requirements of Section 409A.


15.Clawback. This Award (including any proceeds, gains or other economic benefit
actually or constructively received by Participant upon receipt or exercise of
this Award or upon the receipt or resale of any Shares underlying this Award)
shall be subject to the provisions of any claw-back policy implemented by the
Company, including, without limitation, any claw-back policy adopted to comply
with the requirements of Applicable Law, including, without limitation, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and any rules or
regulations promulgated thereunder, whether or not such claw-back policy was in
place at the time of grant of this Award, to the extent set forth in such
claw-back policy.


16.Governing Law. The interpretation, performance and enforcement of this
Agreement will be governed by the laws of the State of Delaware.


17.Privacy. Participant acknowledges, agrees and consents, as a condition to
receipt of this Award and in accordance with Section 11.8 of the Plan, to
Employer’s collection, use and transfer, in electronic or other form, of
personal data of the Participant as described in Section 11.8 of the Plan by and
among the Company and its Subsidiaries for the exclusive purpose of
implementing, performing or administering the Plan or any related benefit.
Participant expressly gives his or her consent to the Employer and the Company
to receive, possess, use, retain and transfer such personal data as may be
required to a broker or other third party with whom the Company or any of its
Subsidiaries or the Participant may elect to deposit any Shares.





--------------------------------------------------------------------------------





18.Funding. The PSUs represent an unfunded promise to pay and deliver Shares in
the future. The Company may settle the PSUs through newly issued Shares,
treasury Shares or Shares held in an employee benefit trust (EBT) established
for the administrative convenience of the Company for the purpose of issuing
Shares in settlement of Awards under the Plan, in its sole discretion and not
for the purposes of funding the Plan. The Participant has no right to any Shares
held in any EBT, or to have the PSUs settled in any Shares held by an EBT.


19.Definitions.


Unless otherwise provided on Schedule A, the Country Schedule:
(a)“Cause” means


(i)the Participant’s willful and continued failure to substantially perform the
Participant’s employment duties in any material respect (other than any such
failure resulting from Disability), after a written demand for substantial
performance is delivered to the Participant that specifically identifies the
manner in which the Company believes the Participant has failed to perform the
Participant’s duties, and after the Participant has failed to resume substantial
performance of the Participant’s duties on a continuous basis within thirty (30)
calendar days of receiving such demand;


(ii)the Participant’s willfully engaging in other conduct which is demonstrably
and materially injurious to the Company or an affiliate; or


(iii)the Participant’s having been convicted of, or pleading guilty or nolo
contendere to, a felony under federal or state law.


(b)“Disability” means Participant’s inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or that can be expected to
last for a continuous period of not less than twelve (12) months.


(c)“Good Reason” means, without the Participant’s express written consent, the
occurrence of any one or more of the following during the Protection Period:


(i)the assignment of the Participant to duties materially inconsistent with the
Participant’s authorities, duties, responsibilities, and status (including,
without limitation, offices, titles and reporting requirements) as an employee
of the Company (including, without limitation, any material adverse change in
duties or status as a result of the stock of the Company ceasing to be publicly
traded or of the Company becoming a subsidiary of another entity, or any
material adverse change in the Participant’s reporting relationship, such as the
chairman or chief executive officer ceasing to report to the Board of Directors
of a publicly traded company), or a reduction or alteration in the nature or
status of the Participant’s authorities, duties, or responsibilities from the
greatest of those in effect (x) on the Grant Date, (y) during the fiscal year
immediately preceding the year of the Change in Control, and (z) on the date
immediately preceding the Change in Control;


(ii)the Company’s requiring the Participant to be based at a location which is
at least one hundred (100) miles further from the Participant’s then current
primary residence than is such residence from the office where the Participant
is located at the time of the Change in Control, except for required travel on
the Company’s business to an extent substantially consistent with the
Participant’s business obligations as of the Grant Date or as the same may be
changed from time to time prior to a Change in Control;





--------------------------------------------------------------------------------





(iii)a material reduction by the Company in the Participant’s then current
salary of record paid as annual salary (excluding amounts received under
incentive or other bonus plans), as in effect on the Grant Date or as the same
may be increased during the Protection Period;


(iv)a material reduction in the Participant’s level of participation in any of
the Company’s short- and/or long-term incentive compensation plans, or employee
benefit or retirement plans, policies, practices, or arrangements in which the
Participant participates from the greatest of the levels in place (x) on the
Grant Date, (y) during the fiscal year immediately preceding the year of the
Change in Control and (z) on the date immediately preceding the Change in
Control; or


(v)any termination of Participant’s employment by the Company that is not
effected pursuant to a written notice of termination which sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Participant’s employment.


The existence of Good Reason will not be affected by the Participant’s temporary
incapacity due to physical or mental illness not constituting a Disability. The
Participant’s continued employment will not constitute a waiver of the
Participant’s rights with respect to any circumstance constituting Good Reason;
however, “Good Reason” for Participant’s separation from employment will exist
only if: the Participant provides written notice to the Company within ninety
(90) days of the occurrence of any of the above listed events; the Company fails
to cure the event within thirty (30) days following the Company’s receipt of
Participant’s written notice; and the Participant separates from employment with
the Company effective not later than twenty four (24) months after the original
occurrence of the “Good Reason” event. For sake of clarity, the event giving
rise to a Good Reason termination must occur during the Protection Period, but
Participant’s actual termination of employment for Good Reason may occur after
the end of the Protection Period, and such termination will be treated as if it
occurred during the Protection Period for purposes of Section 3.
(d)“Retirement” means termination of the Participant’s employment (i) on or
after the date that the Participant reaches the age of 62, or (ii) by the
Company without Cause, regardless of the Participant’s age.


Executed as of the Grant Date.
TechnipFMC plc
By:
/s/ Mark J. Scott
 
/s/ Thierry Pilenko
 
Executive Vice President
 
Thierry Pilenko
 
 
 
 
 
 
 
August 9, 2017
 
 
 
Date

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.





--------------------------------------------------------------------------------





EXHIBIT A
Performance Period: January 1, 2017-December 31, 2019
Performance Goals and Earned PSUs
Goal/Weightings
Performance Measure
Minimum Performance
Target Performance
Maximum Performance
Return on Invested Capital (“ROIC”)(50%)
Achievement of stated targets
0%
100%
200%
Total Shareholder Return (“TSR”)(50%)
Ranking against a peer group of 15 companies
0%
100%
200%

For ROIC, the Performance Targets and Earned PSUs are as follows:
Achieved Performance
Targets
Earned PSUs*
Below Threshold Performance
9%
0%
Threshold Performance
10%
50%
Target Performance
11%
100%
Maximum Performance or above
12%
200%



Final performance rating will be based on linear interpolation between these
identified points.
For the TSR measure, the Earned PSUs will be based on the ranking of the TSR for
TechnipFMC against the peer group results. The Earned PSUs are as follows:
Ranking Level
Earned PSUs*
13th or Lower
0%
11th or 12th
50%
9th or 10th
75%
8th
100%
7th
120%
6th
140%
5th
160%
4th
180%
3rd or Higher
200%



However, if the TSR for the Company is negative for the Performance Period, the
maximum payout achievable is 100% regardless of ranking amongst peer group.





--------------------------------------------------------------------------------





SCHEDULE A
TO TECHNIPFMC PLC INCENTIVE AWARD PLAN
PERFORMANCE STOCK UNIT AWARD AGREEMENT
COUNTRY SCHEDULE
This Schedule A includes (i) additional terms and conditions applicable to all
Participants providing services to the Company outside the United States, and
(ii) additional terms applicable to Participants providing services to the
Company in the countries identified below. These terms and conditions are in
addition to those set forth in the Agreement, unless otherwise noted, and to the
extent there are any inconsistencies between these terms and conditions and
those set forth in the Agreement, these terms and conditions shall prevail. Any
capitalized term used in this Schedule A without definition shall have the
meaning ascribed to such term in the Plan or the Agreement, as applicable.
Participants are advised to seek appropriate professional advice as to how the
relevant exchange control and tax laws in the country of residence may apply to
Awards.
I.
GLOBAL PROVISIONS APPLICABLE TO PARTICIPANTS IN ALL COUNTRIES OTHER THAN THE
UNITED STATES



1.General Acknowledgements and Agreements: By acceptance of the Award, the
Participant acknowledges and agrees that:


(a)No Guarantee of Continued Service. THE VESTING OF THE PERFORMANCE SHARE UNITS
PURSUANT TO THE VESTING SCHEDULE WILL OCCUR ONLY IF THE PARTICIPANT CONTINUES AS
A DIRECTOR, CONSULTANT OR EMPLOYEE (AS APPLICABLE) OF THE COMPANY OR A
SUBSIDIARY THROUGH THE APPLICABLE VESTING DATE. THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS A DIRECTOR, CONSULTANT OR EMPLOYEE FOR THE
VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY
WITH THE RIGHT OF THE COMPANY OR ANY SUBSIDIARY TO EFFECT A TERMINATION OF
SERVICES AT ANY TIME, WITH OR WITHOUT CAUSE, NOR SHALL IT BE CONSTRUED TO AMEND
OR MODIFY THE TERMS OF ANY CONSULTANCY, DIRECTORSHIP, EMPLOYMENT OR OTHER
SERVICE AGREEMENT BETWEEN A PARTICIPANT AND THE COMPANY OR ANY SUBSIDIARY.


(b)The Plan is discretionary in nature and that, subject to the terms of the
Plan, the Company can amend, cancel or terminate the Plan at any time.


(c)The grant of the PSUs under the Plan is voluntary and occasional and does not
give Participant any contractual or other right to receive PSUs or benefits in
lieu of PSUs in the future, even if a Participant has have received PSUs
repeatedly in the past.


(d)All determinations with respect to any future awards, including, but not
limited to, the times when awards under the Plan shall be granted and the terms
thereof, including the time or times when any PSUs may vest, will be at the sole
discretion of the Administrator.


(e)Participation in the Plan is voluntary.





--------------------------------------------------------------------------------





(f)The value of the PSUs is an extraordinary item of compensation that is
outside of the scope any directorship, consultancy or employment contract or
relationship.
 
(g)The PSUs are not part of normal or expected compensation or salary for any
purpose, including, without limitation, calculating severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits, or similar payments.


(h)The PSUs shall expire, terminate and be forfeited upon Termination of
Services for any reason, except as otherwise explicitly provided in this
Agreement and/or the Plan.


(i)The future value of the Shares that may be issued upon vesting of the PSUs is
unknown and cannot be predicted with any certainty.


(j)No claim or entitlement to compensation or damages arises from the
expiration, termination or forfeiture of the PSUs or any portion thereof.


(k)Neither the Company nor any Subsidiary has provided, nor will they provide,
any Participant with specific tax, legal or financial advice with respect to the
PSUs, the Shares issuable upon vesting of PSUs, this Agreement or the Plan.
Neither the Company nor any Subsidiary is making, nor have they made any
recommendations relating to participation in the Plan, the receipt of the PSUs
or the acquisition or sale of Shares upon receipt of PSUs.


(l)The Participant shall bear any and all risk associated with the exchange of
currency and the fluctuation of currency exchange rates in connection with this
Award, including without limitation in connection with the sale of any Shares
issued upon settlement of the PSUs.


(m)It shall be the Participant’s responsibility to comply with any and all
exchange control requirements applicable to the PSUs and the sale of Shares
issued upon settlement of the PSUs and any resulting funds including, without
limitation, reporting or repatriation requirements.


(n)The Participant shall be responsible for legal compliance requirements
relating to the PSUs or the ownership and possible sale of any Shares issued
upon settlement of the PSUs, including, but not limited to, tax reporting, the
exchange of U.S. dollars into or from local currency, the transfer of funds to
or from the United States, and the opening and use of a U.S. brokerage account.


(o)If this Agreement, the Plan, any website or any other document related to the
PSUs is translated into a language other than English, and if the translated
version is different from the English version, the English language version will
take precedence. By acceptance of the PSUs, the Participant confirms having read
and understood the documents relating to the Plan and the PSUs, including,
without limitation, this Agreement, which were provided in English, and waives
any requirement for the Company to provide these documents in any other
language.


(p)The Participant’s right to vest in the PSUs will terminate effective as of
the date that is the earlier of (1) the effective date of the Participant’s
Termination of Services (whether or not in breach of local labor laws), or (2)
the date he/she is no longer actively providing services, regardless of any
notice period or period of pay in lieu of such notice required under applicable
laws (including, but not limited to statutory law, regulatory law and/or common
law); the Company shall have the exclusive discretion to determine when the
Participant is no longer actively providing services for purposes of the PSUs.





--------------------------------------------------------------------------------





(q)To the extent the Participant is providing services in a country identified
in Section II of this Schedule A, such Participant understands and agrees that
the provisions for such country apply and are incorporated into the Agreement.


2.Consent to Personal Data Processing and Transfer. The Company may hold, and by
accepting the PSUs the Participant consents to their holding, personal
information, including the Participant’s name, home address, telephone number,
date of birth, social security number or other Employee tax identification
number, national identification number, passport number, employment history and
status, salary, nationality, job title, and information about any equity
compensation grants or Shares awarded, cancelled, purchased, vested, unvested or
outstanding in the Participant’s favor (the “Data”).


The Company uses the Data for the purpose of implementing, managing and
administering the Plan and for compliance and financial reporting purposes (the
“Purpose”).
The Company may transfer, and by accepting the PSUs the Participant consents to
any such transfer of, the Data to the Company’s Subsidiaries or to other
entities to assist the Company in the Purpose. The Company may also make the
Data available to public authorities where required by law or regulation. The
third parties and public authorities may be located in the United States, the
European Economic Area, or elsewhere, including in territories where data
protection laws may not be as protective as in the Participant’s jurisdiction of
residence.
The Participant may, at any time, review the Data, require any necessary
amendments to it or withdraw the consents given herein in writing by contacting
the Company through the Participant’s local human resources representative. In
order to withdraw consent, the Participant must do so by writing to Amyjo Brown
TechnipFMC 11740 Katy Freeway, Houston, TX 77079 USA or sending an email to
Amyjo.Brown@TechnipFMC.com. If the Participant withdraws consent, the Company
will not be able to administer this award. Accordingly, upon withdrawal of such
consent, this Award will be cancelled when such withdrawal is received.
The Participant agrees that the Company and third parties may process Data as
described above and below, including transfer to and use in countries in which
data protection laws may not be as protective as in jurisdiction of residence.
II.
COUNTRY SPECIFIC PROVISIONS APPLICABLE TO PARTICIPANTS WHO PROVIDE SERVICES IN
THE IDENTIFIED COUNTRIES



FRANCE


The provisions of this Country Schedule France provide additional definitions
and conditions for the purpose of granting performance based Restricted Stock
Units (the “PSUs”) which are intended to qualify for specific French personal
income tax and social security treatment in France applicable to Shares granted
for no consideration under Articles L. 225-197-1 to L. 225-197-6 of the French
Commercial Code (Code de Commerce), for qualifying Employees and corporate
officers (mandataires sociaux) who are resident in France for French tax
purposes.
Notwithstanding any other provisions of the Plan and the Sub-Plan, PSUs granted
under this Country Schedule France to Participants resident in France are
subject to the additional following conditions:
1.Dividend Equivalents. Prior to the Vesting Date, the Participant will not be
entitled to receive Dividend Equivalents on the PSUs.





--------------------------------------------------------------------------------





2.Change in Control. Notwithstanding Section 3 of the Agreement, in the event of
a corporate transaction or a Change in Control as set forth in Section 2.11 of
the Plan, adjustments to the terms and conditions of the PSUs or underlying
Shares may be made only in accordance with the Plan and the Agreement, in which
case the PSUs may no longer qualify for specific French personal income tax and
social security treatment.


3.Privacy. The Company may hold and collect personal information, including the
Participant’s name, home address, telephone number, date of birth, Employee tax
identification number, employment history and status, salary, nationality, job
title, and information about any equity compensation grants or Shares awarded,
cancelled, purchased, vested, unvested or outstanding in the Participant’s favor
(the “Data”).


The processing of the Data by the Company is necessary for the performance of
the Agreement and is carried out for the purpose of implementing, managing and
administering the Plan. The processing of the Data by the Company is also
necessary for compliance and financial reporting purposes so as to allow the
Company to comply with legal obligations in this respect, or to pursue
legitimate interests.
The Company may transfer the Data to the Company’s Subsidiaries or to other
entities to assist the Company in the purposes mentioned above. The Company may
also make the Data available to public authorities where required by law or
regulation. The third parties and public authorities may be located in the
United States, the European Economic Area, or elsewhere, including in
territories where data protection laws may not be as protective as in the
Participant’s jurisdiction of residence. Such transfer outside of the European
Economic Area is necessary for the performance of the Agreement. Participant may
request a list with the names and addresses of all recipients of the Data by
contacting his or her local human resources representative.
Data will be held only as long as is necessary to implement, administer and
manage Participant’s participation in the Plan.
The Participant may, at any time, review the Data, and/or require any necessary
amendments to it by contacting the Company through the Participant’s local human
resources representative. Participant may also issue directives for the purposes
of deciding what should happen to his or her Data after his or her death.
4.Definitions. For all purposes of this Agreement and the Plan the following
defined terms shall apply:


(a)“Disability” means Participant’s inability corresponding to the 2nd or 3rd
category among the categories set forth in Article L. 341-4 of the French Social
Security Code.


(b)“Good Reason” means, for an Employee, termination for alleged economic
reasons for dismissal as defined by French law (motif économique de
licenciement). For corporate officers (mandataires sociaux), the definition of
“Good Reason” shall be the same as that set forth in the Agreement, adapted
mutatis mutandis to a corporate officer, subject to the condition that the
occurrence of the item or items listed therein result from a shareholder
decision.


(c)“Retirement” means termination of the Participant’s employment contract
and/or corporate officer position, by either party, at a time the Participant is
entitled to benefit from full pension rights (retaite taux plein) or by the
Company without Cause, regardless of the Participant’s age.





--------------------------------------------------------------------------------





ITALY


The provisions of this Country Schedule Italy provide additional definitions and
conditions applicable to the grant of performance based Restricted Stock Units
(the “PSUs”) to qualifying Employees and corporate officers who are resident in
Italy for tax, labour and securities law purposes.
1.Authorization to Release and Transfer Necessary Personal Information. The
following supplements Section 2 of Part I of this Schedule A.


The Data processor is the Company and, pursuant to Legislative Decree no. 196
dated June 30, 2003 (the “D.lgs 196/2003”), its representative is Sander Egges.
Participant understands that pursuant to art. 7 of D.lgs 196/2003, Participant
has rights, including but not limited to, the right to access, delete, update,
request the rectification of his or her Data and cease the Data processing and
to object, in whole or in part, on legitimate grounds, to the processing of
Data, even though they are relevant to the purpose of collection. Furthermore,
Participant is aware that Data will be held and processed as along as is
required by law or as necessary to implement, administer and manage
participation in the Plan or for compliance or financial reporting purposes, and
will not be used for direct marketing purposes. Participant is further aware
that Data may be transferred to any company of the same group of the Company or
other affiliates, or to any third parties assisting in the implementation,
administration and management of the Plan, including any transfer required to a
broker or other third party. The Data provided can be reviewed and questions or
complaints can be addressed by contacting a local human resources
representative. If Participant requests that the Company cease processing his or
her Data, Participant must do so by writing to Amyjo Brown TechnipFMC 11740 Katy
Freeway, Houston, TX 77079 USA or sending an email to
Amyjo.Brown@TechnipFMC.com. If Participant does not provide his or her consent
for the Company to process the Data or requests that the Company cease
processing Data, the Company will not be able to administer this Award.
Accordingly, if Participant (i) does not provide his or her consent for the
Company to process or hold the Data this Award will not be granted and will be
cancelled and/or (ii) requests that the Company ceases processing Data, this
Award will be cancelled when Participant’s withdrawal is received.
Furthermore, having read and understood the information given on the processing
of the Data and being acquainted of the rights set forth in art. 7 of D.lgs.
196/2003, Participant expressly and specifically consents according to art. 23
of D.lgs. 196/2003, to the processing of any Data as reported in the Plan and
the Agreement, including the clauses “Consent to Personal Data Processing and
Transfer in Section 2 of Part I of this Schedule A and “Authorization to Release
and Transfer Necessary Personal Information” and further expressly and
specifically consents, according to art. 43 and art. 44 of D.lgs. 196/2003 to
the transfer of the Data, even sensitive data, in foreign Countries outside the
European Union.
2.Securities Law Information. Neither the PSUs nor the Shares are publicly
offered or listed on any regulated market or multilateral trading facility in
Italy. The offer of the PSUs and Shares is private and has not been cleared by
the Commissione Nazionale per la Società e la Borsa (“CONSOB”) (the Italian
securities exchange commission), pursuant to Italian securities legislation.
Accordingly, the offer may be extended into Italy only in circumstances which
are exempted from the rules on public offerings pursuant to Article 100 of
Legislative Decree No. 58 of February 24, 1998, as amended and Article 34-ter of
CONSOB Regulation No. 11971 of May 14, 1999, as amended.


3.Plan Document Acknowledgment. In accepting the PSUs, Participant acknowledges
that he or she has received a copy of the Plan and the Agreement and has
reviewed the Plan and the Agreement, including this Schedule A, in their
entirety and fully understands and accepts all provisions of the Plan and the
Agreement, including this Schedule A. Participant further acknowledges that he
or she read and specifically and expressly approves the following sections of
the Agreement: Section 1: Vesting and Settlement, Section 4: Rights and
Obligations as Stockholder; Section 5: No Limitation on Rights of the





--------------------------------------------------------------------------------





Company; Section 10: Administration; Section 17: Privacy; Section 18: Funding;
and the Authorization to Release Transfer Necessary Personal Information and
Method of Payment provisions above.


4.Exchange Control Information. Participant is required to report in his or her
annual tax return: (a) any transfers of cash or Shares to or from Italy
exceeding €15,000 or the equivalent amount in U.S. dollars; and (b) any foreign
investments or investments (including proceeds from the sale of PSUs acquired
under the Plan) held outside of Italy exceeding €15,000 or the equivalent amount
in U.S. dollars, if the investment may give rise to income in Italy. Participant
is exempt from the formalities in (a) if the investments are made through an
authorized broker resident in Italy, as the broker will comply with the
reporting obligation on Participant’s behalf.


NORWAY


The provisions of this Country Schedule for Norway provide additional
definitions and conditions for the purpose of granting PSUs which are intended
to be granted to Employees and corporate officers who are resident in Norway for
tax, labour or securities law purposes.
Acknowledgment of Nature of Plan and PSUs. In accepting this Agreement, the
Participant acknowledges that, in the event of termination of the Participant’s
employment (whether or not in breach of local labor laws), the Participant’s
rights to vest the PSUs under the Plan, if any, will terminate effective as of
the date that the Participant is no longer actively employed and will not be
extended by any notice period mandated under applicable local laws (e.g., active
employment would not include a period of “garden leave” or similar period
pursuant to applicable local laws); the Administrator shall have the exclusive
discretion to determine when the Participant is no longer actively employed for
purposes of Participant’s PSUs.
UNITED KINGDOM


The Agreement together with these UK specific terms form the rules of the
employee share scheme applicable to the United Kingdom based Employees of the
Company and any Subsidiaries. All Awards granted to Employees of the Company or
any Subsidiaries who are based in the United Kingdom will be granted on similar
terms. This Agreement incorporates the terms of the Plan with the exception that
in the United Kingdom only Employees of the Company or any Subsidiaries are
eligible to be granted PSUs. Other Eligible Individuals who are not Employees
are not eligible to receive PSUs in the United Kingdom.
1.Tax Indemnity. Participant agrees to indemnify and keep indemnified the
Company, any Subsidiary, any Parent and his/her Employer if different, from and
against any liability for or obligation to pay any Tax Liability (a “Tax
Liability” being any liability for income tax, employee’s National Insurance
contributions and (at the discretion of the Company) employer’s National
Insurance Contributions (or other similar obligations to pay tax and social
security wherever in the world arising) that is attributable to (1) the grant
and/or vesting of the PSUs; (2) the acquisition by Participant of the Shares (3)
any or all of the restrictions that apply to any of the Shares ceasing to apply
to the Shares or otherwise being varied, or (4) the disposal of any Shares (each
of those events referred to as a “Taxable Event”).


2.Tax Liability. The PSUs will not vest or be acquired by Participant until
Participant has made such arrangements as the Company may require for the
satisfaction of any Tax Liability that may arise in connection with the grant or
vesting of PSUs and/or the acquisition of the Shares by the Participant. The
Company shall not be required to issue, allot or transfer Shares until
Participant has satisfied this obligation.





--------------------------------------------------------------------------------









3.Election. Participant undertakes that, upon request by the Company, he/she
will (on or within 14 days of acquiring the Shares) join with his/her Employer
in electing, pursuant to Section 431(1) of the Income Tax (Earnings and
Pensions) Act 2003 (“ITEPA”) that, for relevant tax purposes, the market value
of the Shares acquired on vesting of the PSUs on any occasion will be calculated
as if the Shares were not restricted and Sections 425 to 430 (inclusive) of
ITEPA are not to apply to such Shares.


4.Loan. Participant agrees that if Participant does not pay or his/her Employer
or the Company does not withhold from Participant the full amount of any Tax
Liability within 90 days after the end of the tax year in which the Taxable
Event occurred, or such other period specified in Section 222(1)(c) of ITPEA,
then the amount that should have been withheld shall constitute a loan owed by
Participant to the Employer, effective 90 days after the end of the tax year in
which the Taxable Event occurred. Participant agrees that the loan will bear
interest at the HMRC’s official rate and will be immediately due and repayable
by Participant, and the Company and/or the Employer may recover it at any time
thereafter by: (i) withholding the funds from salary, bonus or any other funds
due to Participant by the Employer; (ii) withholding in Shares issued upon
vesting of the PSUs or from the cash proceeds from the sale of Shares; or (iii)
demanding cash or a cheque from Participant. Participant also authorizes the
Company to delay the issuance of any Shares to Participant unless and until the
loan is repaid in full.


Notwithstanding the foregoing, if Participant is an officer or executive
director (as within the meaning of Section 13(k) of the U.S. Securities and
Exchange Act of 1934, as amended), the terms of the immediately foregoing
provision will not apply. In the event that Participant is an officer or
executive director and the Tax Liability is not collected from or paid by
Participant within 90 days of the end of the tax year in which the Taxable Event
occurred, the amount of any uncollected Tax Liability may constitute a benefit
to Participant on which additional income tax and national insurance
contributions may be payable. Participant acknowledges that the Company or the
Employer may recover any such additional income tax and national insurance
contributions at any time thereafter.
5.Acknowledgement. Participant acknowledges that neither this UK Agreement nor
the Plan has been issued, nor has it been approved by, an authorised person
within the meaning of the Financial Services and Markets Act 2000 of the United
Kingdom and is being directed at the Participant because the offer to which this
UK Agreement and the Plan relate has been determined as having regard to the
Participant’s circumstances as an Employee of the Company or one of its
Subsidiaries. This UK Agreement is strictly confidential and is not for
distribution to, and may not be acted upon by, any other person other than the
person to whom it has been specifically addressed.


6.For the purposes of this Agreement and the Plan, the following defined term
applies:


(a)“Retirement” means the termination of the Participant’s employment at the age
when he or she becomes eligible to receive a state pension in the UK or by the
Company without Cause, regardless of the Participant’s age.





